Title: From James Madison to Edmund Pendleton, 22 January 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Jany. 22d. 1782

The post having not yet come in I have not the pleasure of acknowledg[in]g yours which I make no doubt he brings for me.
Congress are much occupied & perplexed at present with the case of Vermont. The pretensions of that settlement to the character of an independt. State, with the grounds on which they are made & the countenance given them by Congress are I presume pretty well known to you. It has long been contended that an explicit acknowledgment of that Character and the admission of them into the federal Union was an act both of Justice & policy. The discovery made through several channels & particularly by the intercepted letters of Ld. G. Germaine added such force to the latter of these considerations that in the course of last summer preliminary overtures were made on the part of Congress for taking them into the confederation, containing as one condition on the part of Vermont that they sd. contract their claims within the bounds to which they were originally confined, & guaranting to N.Y. & N.H. all the territory without those bounds to which their encroachments had been extended. Instead of complying with this condition they have gone on in their encroachments both on the N.Y. & N.H. sides & there is at this moment every symtom of approaching hostility with each of them. In this delicate crisis the interposition of Congress is again called for, & indeed seems to be indispensable; but whether in the way of military coercion, or a renewal of former overtures, or by making the first a condition of a refusal of the last, is not so unanimously decided. Indeed with several members & I may say States in Congress a want of power either to decide on their independence or to open the door of the confederacy to them is utterly disclaimd, besides which the danger of the precedent, & the preponderancy it wd. give to the Eastern scale deserve serious consideration. These reasons nevertheless can only prevail when the alternative contains fewer evils. It is very unhappy that such plausible pretexts if not necessary occasions of assuming power should occur. Nothing is more distressing to those who have a due respect for the constitutional modifications of power than to be obliged to decide on them.
We have nothing fresh from Europe. We are informed by the way of N.Y. that the Earl of Dunmore has arrived at Charleston to claim from Earl Cornwallis the fulfilment of his promise. No individual[s] in his Suite are named.
I am Dr Sir Yr Sincere friend & hbl servt
Js. Madison Jr.
We have fresh & indubitable confirmations of the apostasy of Deane from the Independence of his Country
